t c memo united_states tax_court john maluda petitioner v commissioner of internal revenue respondent docket no filed date harvey r poe for petitioner joseph j boylan for respondent memorandum opinion foley judge the issue for decision is whether petitioner pursuant to sec_6015 is entitled to innocent spouse relief unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure with respect to his and years in issue federal_income_tax liabilities the parties submitted this case fully stipulated pursuant to rule background petitioner and cathy maluda ms maluda both high school graduates were married on date during the years in issue petitioner operated a snap-on tool dealership as a sole_proprietor ms maluda was an unemployed homemaker and the maludas held joint checking and savings accounts at valley national bank the maludas’ joint federal_income_tax returns relating to the years in issue were prepared by jay rodaman the prepared returns however were not filed with the internal_revenue_service on date the maludas untimely filed joint federal_income_tax returns relating to and on date the maludas filed a joint amended federal_income_tax return relating to on date the maludas untimely filed a joint federal_income_tax return relating to the maludas reported but failed to pay tax_liabilities on each filed return on date the maludas began to live in separate households on date ms maluda filed for divorce asserting that the marriage was irretrievably broken and that petitioner had endangered her life on date respondent received petitioner’s form_8857 request for innocent spouse relief in which petitioner requested relief pursuant to sec_6015 and asserted that it would be inequitable to hold him liable for any unpaid tax because cathy removed sums of money from his joint bank account with cathy which she purportedly used to pay the service on date in a final_determination letter relating to and and a final_determination letter relating to and respondent informed petitioner that he was not entitled to sec_6015 relief the stated justification for the denial of relief was that relief is not allowed on tax you owe on your own income on date petitioner while residing in pennsylvania filed his petition with this court respondent on date notified ms maluda that petitioner was seeking relief from joint_and_several_liability relating to the years in issue and that she had a right to intervene on date the date the parties submitted the case fully stipulated the maludas’ divorce was not yet final discussion married taxpayers may elect to file a joint federal_income_tax return sec_6013 each spouse filing the return generally is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 pursuant to sec_6015 however a taxpayer may seek relief from joint liability petitioner contends that pursuant to sec_6015 he is entitled to relief from liability for the years at issue petitioner further contends that funds designated for payment of the tax_liabilities relating to the years in issue were misappropriated by ms maluda for her own benefit and that he had no control_over his income after giving it to ms maluda respondent contends that the tax_liabilities related to the years in issue are attributable solely to petitioner’s income and consequently petitioner is not eligible for equitable relief sec_6015 provides that the commissioner is authorized to grant relief from joint_and_several_liability if the facts and circumstances indicate that it would be inequitable to hold the requesting spouse liable for any unpaid tax additionally relief pursuant to sec_6015 or c must not be available to the taxpayer in reviewing respondent’s determination we apply a de novo standard of review as well as a de novo scope of review see porter v commissioner t c __ __ slip op pincite petitioner bears the burden of proving he is entitled to equitable relief pursuant to sec_6015 see rule a porter v commissioner supra revproc_2003_61 sec_4 2003_2_cb_296 sets forth threshold conditions that must be satisfied before the commissioner may consider granting sec_6015 equitable relief of those conditions respondent challenges whether the liability from which petitioner seeks relief is attributable to an item of the nonrequesting spouse this requirement is met if petitioner can establish that he did not know and had no reason to know that ms maluda misappropriated for her benefit funds intended for the payment of tax misappropriation exception or if petitioner can rebut the presumption that his earnings are attributable to him nominal ownership exception id sec_4 c b pincite we agree with petitioner that respondent inappropriately denied the requested relief solely because the liability was attributable to petitioner’s income indeed respondent failed we note that revproc_2003_61 2003_2_cb_296 superseded revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra is effective for requests for relief pursuant to sec_6015 which were filed on or after date and for requests for such relief which were pending on and for which no preliminary determination_letter had been issued as of that date id sec c b pincite in lantz v commissioner t c __ __ slip op pincite we held that the 2-year requirement of sec_1 b income_tax regs is an invalid interpretation of sec_6015 accordingly the 2-year requirement is not applicable to petitioner’s request for relief to consider the misappropriation exception or the nominal ownership exception we engage in a de novo review to determine whether petitioner qualifies for sec_6015 relief petitioner who has the burden_of_proof agreed with respondent however to submit this case fully stipulated despite the fact that there were critical factual issues in dispute the parties have stipulated returns that were filed petitioner’s request for relief respondent’s evaluations prepared by respondent’s examiners and the final_determination letters the stipulation establishes various factual issues but simply does not establish that ms maluda misappropriated funds intended for tax_payments or that petitioner’s earnings from his sole_proprietorship are not attributable to him for example the parties stipulated that bank records relating to the maludas’ joint savings account were fabricated yet failed to stipulate who fabricated these records or whether the fabrication was used to deceive petitioner the parties also stipulated that certain payments were made to credit card companies yet there is no evidence illuminating how such payments bolster petitioner’s contention accordingly petitioner has failed to establish that he is entitled to equitable relief pursuant to sec_6015 contentions we have not addressed are irrelevant moot or meritless decision will be entered for respondent
